Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 37-38, 40, 43-44, 47, 51-57, 59-62 and 65-66 have been considered but are moot because the new ground of rejection does not rely on any reference as formerly applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 59 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The list of possible lubricating used is broader than the acceptable uses of the new claims limitations of claim 37 on which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37-38, 40, 43-44, 47, 51-57, 59-62 and 65-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Famg et al (US 2019/0144776) and Champagne et al (FR 1754249) and the instant application. Please note that US 2020/0299603 A1 is used as an English translation of Champagne.
Regarding claims 37-38, 40, 43-44, 47, 51-57, 59-62 and 65-66 Famg et al teaches a lubricant grease composition (abstract) for use with a large variety of rolling bearings of various shapes and sizes (p 16). The rolling bear and grease may be used in an engine, see p 83. This constitutes relatively moving parts of a first and second surface in which the lubricant is compressed during normal operation. As the use of the composition is taught as a lubricant the method of reducing friction is also taught.
The lubricant contains a base oil which can be synthetic or mineral, see p 58. The viscosity is between 1.5 to 300 for example, see p 63.
The lubricant contains additives known in the art of lubrication, see p 97. This specifically includes detergents and multiple agents to keep the lubricant clean. See p 97.
Famg does not state the use of the compound of claim 1.
Champagne teaches a lubricant composition (abstract).
The lubricant contains a primary saturated alcohol of 12 to 18 carbons, see p 24-26. As such myristyl and stearyl alcohol are explicitly taught. This is used in the amount of up to 10% of the composition, see p 29.
This additive improves cleanliness and decreases the needed amount of detergent for a lubricant composition, see p 21-24.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the alcohol and cleanliness agent of Champagne in the invention of Famg. Famg already teaches the use of additives known in the art including cleaning agents and detergents and the alcohol additive of Champagne has the advantage of being an effective cleaning agent and reducing the amount of needed detergent in a lubricant composition.
Famg does not specifically state the compressive stress under which the system operates.
The instant application teaches that rolling bearings and other bearing operate at compressive stress of up to 500 depending on the shape and point of contact of the surfaces to be lubricated. These bearing are already known in used in the art and are in need of lubrication.
As such an obvious variant of the many possible shaped rolling bearing of Famg would be one with such points of contact.
The viscosity would be reversibly reduced at a pressure from 50 MPa. to 3 GPa.
As set forth in MPEP 2112, where applicant claims a composition interms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). Further, "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). 
The USPTO has a sound basis for believing that the products of the instant application are the prior art are the same. The same exact same additive (primary alcohol) is used in the exact same amount. The same base oil is used in the same amount.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771